Opinion issued November 18, 2021.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00136-CV
                           ———————————
               TEJAS TUBULAR PRODUCTS, INC., Appellant
                                        V.
                       MAXIMO PALACIOS, Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-76668


                       MEMORANDUM OPINION

      Appellant Tejas Tubular Products, Inc. (“Tejas Tubular”) appeals the trial

court’s order denying its motion to compel arbitration of Appellee Maximo

Palacios’ (“Palacios”) negligence claim. In its sole issue, Tejas Tubular contends

the trial court erred in denying its motion. We reverse and remand.
                                   Background

      Palacios sued Tejas Tubular, a non-subscribing employer, for negligence

stemming from an alleged hand injury he claims he sustained while cleaning a

piece of machinery in the course and scope of his employment. Palacios sought

recovery of actual damages, past and future lost wages, medical expenses, damages

for pain and suffering, mental anguish, and impairment, punitive damages, and

attorney’s fees.

      Tejas Tubular filed an “Original Answer Subject to Arbitration Rights.” It

then moved to compel arbitration under the Federal Arbitration Act (“FAA”),

asserting Palacios entered into an arbitration agreement with Tejas Tubular and his

negligence claim was subject to arbitration. Tejas Tubular attached to its motion

the business records affidavit of its records custodian, Dimitra Goode, which

included authenticated copies of (1) an “Acknowledgement of Receipt and Notice

of Mutual Agreement to Arbitrate, Summary Plan Description, and Other

Nonsubscriber Documents” signed by Palacios on November 30, 2017, and (2) the

“Mutual Agreement to Arbitrate.”

      Palacios filed a response to the motion to compel arbitration, claiming the

Mutual Agreement to Arbitrate (“Arbitration Agreement”) explicitly excludes

workers’ compensation claims from its scope of coverage and his negligence claim

against Tejas Tubular, a non-subscribing employer, qualifies as a workers’


                                        2
compensation claim.      He thus argued that arbitration could not be compelled

because his claim fell outside the scope of the Arbitration Agreement. Tejas

Tubular replied asserting Section 6(c) of the Arbitration Agreement delegates the

determination of the scope and arbitrability of any claim to the arbitrator. Tejas

Tubular further argued Palacios’ negligence claim falls within the scope of the

Arbitration Agreement.

      The trial court denied Tejas Tubular’s motion to compel arbitration and

Tejas Tubular appealed.1

                                Standard of Review

      We review interlocutory appeals of orders denying motions to compel

arbitration for an abuse of discretion. Valerus Compression Servs., LP v. Austin,

417 S.W.3d 202, 207 (Tex. App.—Houston [1st Dist.] 2013, no pet.). We defer to

the trial court’s factual determinations if they are supported by the evidence and

review questions of law de novo. Id. We will reverse the trial court’s ruling only

when “it acts in an arbitrary or unreasonable manner, without reference to any

guiding rules or principles.” In re Nitla S.A. de C.V., 92 S.W.3d 419, 422 (Tex.

2002, orig. proceeding) (per curiam).


1
      We have jurisdiction over the court’s interlocutory order. The Federal Arbitration
      Act (“FAA”) permits an interlocutory appeal from an order denying a motion to
      compel arbitration. See 9 U.S.C. § 16; see also TEX. CIV. PRAC. & REM. CODE
      § 51.016 (providing for appeal of interlocutory order denying motion to compel
      arbitration under FAA).
                                           3
                                 Applicable Law

      A party seeking to compel arbitration must establish that (1) a valid,

enforceable arbitration agreement exists and (2) the claims asserted fall within the

scope of that agreement. Valerus Compression Servs., 417 S.W.3d at 207; In re

Provine, 312 S.W.3d 824, 828 (Tex. App.—Houston [1st Dist.] 2009, orig.

proceeding). The existence of a valid arbitration agreement is a legal question. In

re D. Wilson Constr. Co., 196 S.W.3d 774, 781 (Tex. 2006). In interpreting an

agreement to arbitrate, we apply ordinary contract principles. J.M. Davidson, Inc.

v. Webster, 128 S.W.3d 223, 227 (Tex. 2003); In re Houston Progressive

Radiology Assocs., PLLC, 474 S.W.3d 435, 443 (Tex. App.—Houston [1st Dist.]

2015, no pet.).

      When, as here, a party asserts a right to arbitration under the FAA, we

determine whether a dispute is subject to arbitration under federal law. See

Prudential Secs. Inc. v. Marshall, 909 S.W.2d 896, 899 (Tex. 1995). Under the

FAA, any doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration. See id. (citing Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 24–25 (1983)). The policy in favor of enforcing

arbitration agreements is so compelling that a court should compel arbitration

“unless it can be said with positive assurance that an arbitration clause is not

susceptible of an interpretation which would cover the dispute at issue.”


                                         4
Prudential Secs. Inc., 909 S.W.2d at 899 (emphasis in original) (citing Neal v.

Hardee’s Food Sys., Inc., 918 F.2d 34, 37 (5th Cir. 1990)).

                             Arbitration Agreement

      Tejas Tubular established the existence of an arbitration agreement, and

Palacios does not challenge enforceability of the agreement. Thus, the question

before us is whether Palacios’ claim is arbitrable and who determines this

threshold issue of arbitrability. The parties’ Arbitration Agreement includes the

following relevant provisions:

      6.    Scope of Arbitration Agreement

            a.     Claims Covered by this Agreement

      This Agreement is mutual, covering all claims that Company or
      Claimant may have, including but not limited to, claims for
      negligence, gross negligence, and all claims for personal injuries,
      physical impairment, disfigurement, pain and suffering, mental
      anguish, wrongful death, survival actions, loss of consortium and/or
      services, medical and hospital expenses, expenses of transportation for
      medical treatment, expenses of drugs and medical appliances,
      emotional distress, exemplary or punitive damages and any other loss,
      detriment or claim of whatever kind and character.

            b.     Claims Not Covered by This Agreement

            This agreement does not apply to:

                                       ....

      (ii) Workers’ Compensation Benefits under the Texas Workers’
      Compensation Act or any other similar state or federal law;

                                       ....
                                         5
                Nothing in this Agreement precludes the parties from agreeing
         to resolve claims that are otherwise not covered by this Agreement the
         same as if they were Covered Claims.

         c.    Arbitrability of Particular Dispute

         Any question as to the arbitrability of any particular claim shall be
         arbitrated pursuant to the procedures set forth in this Agreement.

                                       Analysis

         Tejas Tubular contends the trial court erred by denying its motion to compel

arbitration. It argues that, as a threshold matter, arbitration is mandated because

Section 6(c) of the Arbitration Agreement delegates arbitrability determinations to

the arbitrator. Thus, an arbitrator and not the trial court should determine whether

Palacios’ negligence claim is subject to arbitration and whether the exception

under 6(b) of the Arbitration Agreement applies. Beyond this threshold error,

Tejas Tubular argues arbitration is mandated because Palacios’ claim falls within

the scope of the Arbitration Agreement. In response, Palacios argues the trial court

properly denied the motion to compel arbitration because his claim falls outside the

scope of the Arbitration Agreement and its delegation provision.          He asserts

Section 6(b) of the Arbitration Agreement excludes workers’ compensation claims

from its coverage and his negligence claim qualifies as a workers’ compensation

claim.

         “Whether parties have agreed to arbitrate is a gateway matter ordinarily

committed to the trial court . . . .” Jody James Farms, JV v. Altman Group, Inc.,

                                           6
547 S.W.3d 624, 631 (Tex. 2018) (citing In re Rubiola, 334 S.W.3d 220, 224 (Tex.

2011)). “Parties can, however, agree to have the arbitrator determine gateway

issues such as arbitrability of claims.” See RSL Funding, LLC v. Newsome, 569

S.W.3d 116, 121 (Tex. 2018); see also Myrtle Consulting Grp., LLC v. Resulting

Partners, Inc., No. 01-20-00095-CV, 2021 WL 2231248, at *8 (Tex. App.—

Houston [1st Dist.] June 3, 2021, no pet.) (mem. op.).         We enforce clauses

delegating arbitrability when there is “clear and unmistakable” evidence

establishing the parties’ intent to delegate the matter to the arbitrator. Henry

Schein, Inc. v. Archer & White Sales, Inc., –– U.S. —, 139 S. Ct. 524, 527, 531

(2019) (holding FAA “allows parties to agree by contract that an arbitrator, rather

than a court, will resolve threshold arbitrability questions”); RSL Funding, 569

S.W.3d at 120 (“Arbitration clauses that assign gateway questions such as the

arbitrability of the dispute are an established feature of arbitration law.”) (citing

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 68–69 (2010)). The “unmistakable

clarity standard” serves the principle that “‘a party can be forced to arbitrate only

those issues it specifically has agreed to submit to arbitration’ and protects

unwilling parties from compelled arbitration of matters they reasonably expected a

judge, not an arbitrator, would decide.” Jody James Farms, 547 S.W.3d at 631

(quoting First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 943 (1995)). To

determine whether an agreement provides “clear and unmistakable evidence” of


                                         7
delegation, we consider “the specific language of the Arbitration Agreement.”

Burlington Res. Oil & Gas Co., LP v. San Juan Basin Royalty Trust, 249 S.W.3d

34, 41 (Tex. App.— Houston [1st Dist.] 2007, pet. denied) (citing Kaplan, 514

U.S. at 944).

      Tejas Tubular contends Section 6(c) of the Arbitration Agreement

constitutes a clear and unmistakable expression of the parties’ intent to have the

arbitrator decide arbitrability.    Section 6(c) states: “Any question as to the

arbitrability of any particular claim shall be arbitrated pursuant to the procedures

set forth in this Agreement.”      Tejas Tubular argues that because the parties’

enforceable Arbitration Agreement clearly and unmistakably delegates arbitrability

to the arbitrator, the trial court was required to compel arbitration to permit the

arbitrator to decide this gateway arbitrability issue.

      Palacios argues the delegation provision in Section 6(c) does not apply to his

claim because the terms of the Arbitration Agreement exclude his specific claim

from arbitration. He points to Section 6(b) of the Arbitration Agreement which

states “[t]his agreement does not apply to . . . Workers’ Compensation Benefits

under the Texas Workers’ Compensation Act or any other similar state or federal

law[.]” In support of his argument, Palacios relies on the Fifth Circuit’s decision

in Archer & White Sales Co., Inc. v. Henry Schein, Inc., 935 F.3d 274 (5th Cir.

2019).


                                           8
      In Archer, the plaintiff sued the defendants for alleged violations of federal

and Texas antitrust law and sought money damages and injunctive relief. See id. at

277. The parties’ contract included the following arbitration clause:

      Disputes. This Agreement shall be governed by the laws of the State
      of North Carolina. Any dispute arising under or related to this
      Agreement (except for actions seeking injunctive relief and disputes
      related to trademarks, trade secrets, or other intellectual property of
      Pelton & Crane), shall be resolved by binding arbitration in
      accordance with the arbitration rules of the American Arbitration
      Association [ (AAA) ]. . . .”

Id. The defendants invoked the FAA and moved to compel arbitration. See id. at

278–79. The plaintiff opposed the motion, arguing its complaint sought injunctive

relief and the arbitration clause explicitly excluded actions seeking such relief from

arbitration. See id. at 278. After the magistrate judge granted the motion, the

district court vacated the order concluding the action fell within the arbitration

clause’s express exclusion of actions seeking injunctive relief. See id. Relying on

a then-established narrow exception, the Fifth Circuit affirmed, holding the

threshold arbitrability question should be decided by the district court. See id. The

United States Supreme Court vacated the lower court’s judgment, eliminated the

relied-upon exception, and remanded the case for the Fifth Circuit to determine

whether clear and unmistakable evidence existed of the parties’ intent to delegate

the issue of arbitrability to the arbitrator. See Henry Schein, Inc. v. Archer & White

Sales, Inc., 139 S. Ct. 524, 531 (2019).


                                           9
The Court held that “[w]hen the parties’ contract delegates the arbitrability

question to an arbitrator, a court may not override the contract.” Id. at 529. “In

those circumstances, a court possesses no power to decide the arbitrability issue . .

. even if the court thinks that the [arbitrability claim] is wholly groundless.” Id.

      On remand, the Fifth Circuit noted that while it was undisputed the parties’

agreement incorporated the AAA rules delegating the threshold arbitrability

inquiry to the arbitrator for at least some category of cases, the parties disputed the

relationship of the carve-out clause—exempting actions seeking injunctive relief

from arbitration—and the incorporation of the AAA rules. See Archer, 935 F.3d at

280. The Fifth Circuit concluded

      [T]he placement of the ‘carve-out’ here is dispositive. We cannot re-
      write the words of the contract. The most natural reading of the
      arbitration clause at issue here states that any dispute, except actions
      seeking injunctive relief, shall be resolved in arbitration in accordance
      with the AAA rules. The plain language incorporates the AAA
      rules—and therefore delegates arbitrability—for all disputes except
      those under the cave-out. Given that carve-out, we cannot say that the
      Dealer Agreement evinces a “clear and unmistakable” intent to
      delegate arbitrability.

Id. at 281–82 (emphasis in original).

      Palacios argues that, just as in Archer, the terms of the Arbitration

Agreement exclude his negligence claim from arbitration, and thus the delegation




                                          10
provision in Section 6(c) is inapplicable.2 Archer is inapposite. Unlike the case

before us, the agreement in Archer did not have an express delegation provision

but instead incorporated AAA rules granting the arbitrator the power to determine

his or her own jurisdiction, including questions related to the existence, scope, or

validity of an arbitration agreement and the arbitrability of any claim. See id. at

279–80. The Fifth Circuit concluded that “[t]he parties could have unambiguously

delegated [the arbitrability] question, but they did not, and we are not empowered

to re-write their agreement.” Id. at 282. Here, by contrast, the specific language of

the delegation provision and its placement under Section 6 of the Arbitration

Agreement, entitled “Scope of Agreement,” reflect the parties’ clear and

unmistakable intent that the arbitrator determine as a threshold matter the

“arbitrability of any particular claim.” See RSUI Indem. Co. v. The Lynd Co., 466

S.W.3d 113, 118 (Tex. 2015) (“No one phrase, sentence, or section [of a contract]

should be isolated from its setting and considered apart from the other

provisions.”) (quoting Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132, 134 (Tex.

1994)); Burlington Res. Oil & Gas, 249 S.W.3d at 41 (stating courts consider



2
      Palacios argues his negligence claim for damages is a claim for “Worker’s
      Compensation Benefits under the Texas Worker’s Compensation Act” excluded
      from the scope of the Arbitration Agreement. Tejas Tubular disputes this
      contention arguing Palacios’ claim is not a statutory claim, but rather a
      common-law negligence claim subject to arbitration.

                                         11
specific language of arbitration agreement in determining whether agreement

provides “clear and unmistakable evidence” of delegation).

      We further note that Palacios’ contractual interpretation is not supported by

the express terms of the Arbitration Agreement. Holding the delegation provision

in Section 6(c) applies solely to Section 6(a), as Palacios suggests, would require

us to rewrite the parties’ agreement, which we cannot do. See Archer, 935 F.3d at

282. Section 6 of the Arbitration Agreement identifies two categories of claims:

(1) “Claims Covered by this Agreement,” under Section 6(a) and (2) “Claims Not

Covered by this Agreement,” under Section 6(b). In Section 6(b), the parties

expressly refer to the claims in Section 6(a) as the “Covered Claims.”          The

delegation provision in Section 6(c), however, is not limited to “Covered Claims.”

Instead, it provides that “[a]ny question as to the arbitrability of any particular

claim shall be arbitrated pursuant to the procedures set forth in this Agreement.”

(Emphasis added). The parties thus agreed to a broad delegation clause and they

are bound by their agreement.        See Jody James Farms, 547 S.W.3d at 631

(“Arbitration is a matter of contract, and that which the parties agree must be

arbitrated shall be arbitrated.”).

      Because the parties clearly and unmistakably delegated questions about “the

arbitrability of any particular claim” to the arbitrator, the trial court abused its




                                         12
discretion by removing that issue from the arbitrator and denying Tejas Tubular’s

motion to compel arbitration.

      We sustain Tejas Tubular’s issue.3

                                      Conclusion

      We reverse the trial court’s order and remand the case to the trial court with

instructions that it compel the parties to arbitration.



                                                Veronica Rivas-Molloy
                                                Justice

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




3
      Given our disposition of this threshold issue, we do not address Tejas Tubular’s
      argument that arbitration is mandated because Palacios’ claim falls within the
      scope of the arbitration agreement.
                                           13